                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


JASON ALAN SANDERS,

                       Plaintiff,

vs.                                                          Case No.: 2:19-cv-2438
                                                             JUDGE GEORGE C. SMITH
                                                             Magistrate Judge Vascura

DALLAS BALDWIN, et al.,

                       Defendants.


                                             ORDER

       On June 24, 2019, the United States Magistrate Judge issued an Order and Report and

Recommendation recommending that the Plaintiff’s Motion for Leave to Proceed in forma

Pauperis be granted and that Plaintiff be permitted to proceed on his conditions-of-confinement

claim against Defendants Sgt. Lewis Schrader and Lt. Johnson, but dismiss his claims against the

remaining Defendants pursuant to 28 U.S.C. § 1915(e)(2) for failure to state a claim on which

relief may be granted. (See Order and Report and Recommendation, Doc. 2). The parties were

advised of their right to object to the Order and Report and Recommendation. This matter is

now before the Court on Plaintiff’s Objections. (See Doc. 4). The Court will consider the matter

de novo. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       In Plaintiff’s objections, he requests counsel be appointed and the Magistrate Judge

denied that request. (See Doc. 5). Additionally, Plaintiff objects to the dismissal of his § 1983

claims and continues to explain his ongoing issues with being segregated and denied access to

the phone, however, he has failed to address why the Magistrate Judge’s rulings should be

overruled. The Magistrate Judge concluded that Plaintiff’s Complaint failed to provide sufficient
factual content or context from which the Court could reasonably infer that Defendant Dallas

Baldwin or the other Defendants, now naming Judges, were personally involved in any violation

of Plaintiff’s rights. The Court agrees. Plaintiff’s Complaint fails to state a claim upon which

relief can be granted as to Dallas Baldwin, Judge Green and Judge Paley.

       Therefore, for the reasons stated in detail in the Order and Report and Recommendation,

this Court finds that Plaintiff’s objections are without merit and are hereby OVERRULED.

       The Order and Report and Recommendation and Order, Document 2, is ADOPTED and

AFFIRMED. Plaintiff’s Motion for Leave to Proceed in forma Pauperis is GRANTED.

Plaintiff may proceed on his Eighth Amendment conditions-of-confinement claim against

Defendants Shrader and Johnson, however, all other claims are hereby dismissed.

       The Clerk shall remove Documents 2 and 4 from the Court’s pending motions list.

               IT IS SO ORDERED.

                                                     /s/ George C. Smith__________________
                                                     GEORGE C. SMITH, JUDGE
                                                     UNITED STATES DISTRICT COURT




                                                 2
